Action (1) to recover damages for personal injuries sustained by the infant plaintiff because of the alleged negligence of the defendant when the truck in which the infant was riding was in collision with a sanitation truck of the defendant; and (2) on the part of the infant’s father to recover damages for loss of the latter’s services and for the expenses of his cure. Orders respectively denying plaintiffs’ motion for an order vacating the sealed verdict of the jury and for a new trial, and denying plaintiffs’ separate motion for an order vacating or setting aside the judgment entered in favor of defendant and for a new trial, severally affirmed, with one bill of ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur. [170 Misc. 306.]